Citation Nr: 0304584	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  01-07 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel




INTRODUCTION

The veteran served on active military duty from April 1973 to 
October 1976, with over 16 prior years of active military 
duty.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Department 
of Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (RO).

In February 2001, the veteran initiated an appeal with regard 
to the issue of entitlement to an initial compensable 
evaluation for left ear hearing loss.  However in August 
2001, prior to perfecting this issue for appeal purposes, the 
veteran withdrew this issue.  Accordingly, the Board does not 
have jurisdiction over the issue of entitlement to an initial 
compensable evaluation for left ear hearing loss.  


FINDINGS OF FACT

1.  The veteran's right ear hearing acuity worsened in 
service, although not to the degree of a hearing loss as 
defined by VA.  
 
2.  The veteran sustained acoustic trauma during service.
 
3.  Current medical evidence of record indicates that the 
veteran has right ear hearing loss for VA purposes.
 
4.  Current findings of right ear hearing loss cannot be 
disassociated from the veteran's acoustic trauma during his 
active service.


CONCLUSION OF LAW

Right ear hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326, 3.385 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Following the RO's 
determination of the veteran's claim, VA issued regulations 
implementing the Veterans Claims Assistance Act.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the veteran by a letter 
dated in April 2001 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was also advised that it was his responsibility to either 
send medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  In this case, the veteran's 
service department medical records are on file, and he has 
been provided with a VA examination and the report has been 
associated with the claims file.  There is no indication that 
other Federal department or agency records exist that should 
be requested.  The veteran was asked to advise VA if there 
were any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Thus, VA's duty to assist has 
been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the 
Veterans Claims Assistance Act reasonably affects the outcome 
of this case, and in light of the decision herein, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Moreover, in the 
case of sensorineural hearing loss, service connection may be 
granted if such diseases are manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's military occupational specialty during active 
duty service was infantry and drill sergeant.  His personnel 
record indicates combat service in Vietnam.  The veteran 
contends that the loss of hearing in his right ear is due to 
the same noise exposure during active duty service in the 
infantry and armored vehicles that resulted in his 
service-connected left ear hearing loss.  

The veteran's reenlistment examination conducted in January 
1968, found pure tone thresholds, in decibels, (converted to 
ISO readings) as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
10

Thereafter, a clinical entry in September 1973 reported left 
ear sensorineural hearing loss and a history of noise 
exposure.  It was reported that the veteran's right ear 
hearing was generally within normal limits, however there was 
a slight decrease in hearing at 4000 Hertz.  On consultation 
at the Ear, Nose, and Throat clinic in September 1973, the 
puretone average in the right ear was 13 decibels, with 20 
decibels noted at 4000 Hertz.  The diagnosis was bilateral 
high-tone nerve deafness.  

The veteran's service retirement examination conducted in 
March 1976, found pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
/
20
 
Currently, a VA examination conducted in December 2000, found 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
40
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The diagnoses included mild to 
moderate sensorineural hearing loss at 1500 Hertz and above 
in the right ear.  Applying the provisions of 38 C.F.R. 
§ 3.385, the veteran currently has a hearing loss disability 
in his right ear for VA purposes.  

The evidence shows that the veteran had a history of noise 
exposure while in the service.  Although the veteran's right 
ear hearing loss at service retirement did not meet the level 
to be considered a hearing disability for VA purposes, a 
decrease in right ear hearing acuity and a diagnosis of 
bilateral high-tone nerve deafness was found, as documented 
in the veteran's service medical records.  Currently, the 
veteran has right ear impaired hearing as defined by VA.  
38 C.F.R. § 3.385.  Furthermore, the veteran's current right 
ear hearing impairment is a high frequency sensorineural 
hearing loss.  
 
In light of the slight deterioration of the veteran's right 
ear hearing acuity during service, his acoustic trauma in 
service, the diagnosis of bilateral high-tone nerve deafness 
while in service, and his current right ear high-frequency 
sensorineural hearing loss, the Board finds that the evidence 
supports the veteran's claim of entitlement to service 
connection for right ear hearing loss.  See Hensley v. Brown, 
5 Vet. App. 155 (1993).


ORDER

Service connection for right ear hearing loss is granted.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

